240 F.2d 958
SHAWNEE POTTERY COMPANY, Appellant,v.WILLIAM P. ZINN & COMPANY, Appellee.
No. 12855.
United States Court of Appeals Sixth Circuit.
Dec. 19, 1956.

Graham, Graham, Gottlieb & Johnston, Zanesville, Ohio, for appellant.
Earhart, Robertson & Savage, Columbus, Ohio, for appellee.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed upon the opinion of Judge Cecil, 148 F. Supp. 322.